UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director Ralph D. Crosby, Jr. Management For For 1.4 Elect Director Linda A. Goodspeed Management For For 1.5 Elect Director Thomas E. Hoaglin Management For For 1.6 Elect Director Sandra Beach Lin Management For For 1.7 Elect Director Michael G. Morris Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Richard L. Sandor Management For For 1.13 Elect Director Sara Martinez Tucker Management For For 1.14 Elect Director John F. Turner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against CENTERPOINT ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director David M. McClanahan Management For For 1e Elect Director Susan O. Rheney Management For For 1f Elect Director R. A. Walker Management For For 1g Elect Director Peter S. Wareing Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 20, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin Burke Management For For 1.2 Elect Director Vincent A. Calarco Management For For 1.3 Elect Director George Campbell, Jr. Management For For 1.4 Elect Director Gordon J. Davis Management For For 1.5 Elect Director Michael J. Del Giudice Management For For 1.6 Elect Director Ellen V. Futter Management For For 1.7 Elect Director John F. Hennessy, III Management For For 1.8 Elect Director John F. Killian Management For For 1.9 Elect Director Eugene R. McGrath Management For For 1.10 Elect Director Sally H. Pinero Management For For 1.11 Elect Director Michael W. Ranger Management For For 1.12 Elect Director L. Frederick Sutherland Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Cease CEO Compensation Benchmarking Policy Shareholder Against Against DOMINION RESOURCES, INC. Meeting Date:MAY 03, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Robert S. Jepson, Jr. Management For For 1.8 Elect Director Mark J. Kington Management For For 1.9 Elect Director Pamela J. Royal Management For For 1.10 Elect Director Robert H. Spilman, Jr. Management For For 1.11 Elect Director Michael E. Szymanczyk Management For For 1.12 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Report on Coal Use from Mountaintop Removal Mining Shareholder Against Against 6 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 7 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against 8 Report on Financial Risks of Climate Change Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Barnet, III Management For For 1.2 Elect Director G. Alex Bernhardt, Sr. Management For For 1.3 Elect Director Michael G. Browning Management For For 1.4 Elect Director Harris E. DeLoach, Jr. Management For For 1.5 Elect Director Daniel R. DiMicco Management For Withhold 1.6 Elect Director John H. Forsgren Management For Withhold 1.7 Elect Director Ann Maynard Gray Management For Withhold 1.8 Elect Director James H. Hance, Jr. Management For Withhold 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director E. Marie McKee Management For For 1.12 Elect Director E. James Reinsch Management For For 1.13 Elect Director James T. Rhodes Management For For 1.14 Elect Director James E. Rogers Management For For 1.15 Elect Director Carlos A. Saladrigas Management For For 1.16 Elect Director Philip R. Sharp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director France A. Cordova Management For For 1.4 Elect Director Theodore F. Craver, Jr. Management For For 1.5 Elect Director Bradford M. Freeman Management For For 1.6 Elect Director Luis G. Nogales Management For For 1.7 Elect Director Ronald L. Olson Management For For 1.8 Elect Director Richard T. Schlosberg, III Management For For 1.9 Elect Director Thomas C. Sutton Management For For 1.10 Elect Director Peter J. Taylor Management For For 1.11 Elect Director Brett White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director L.P. Denault Management For For 1c Elect Director Gary W. Edwards Management For For 1d Elect Director Alexis M. Herman Management For For 1e Elect Director Donald C. Hintz Management For For 1f Elect Director Stuart L. Levenick Management For For 1g Elect Director Blanche L. Lincoln Management For For 1h Elect Director Stewart C. Myers Management For For 1i Elect Director W.J. Tauzin Management For For 1j Elect Director Steven V. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against EXELON CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director Thomas J. Ridge Management For For 1n Elect Director John W. Rogers, Jr. Management For For 1o Elect Director Mayo A. Shattuck, III Management For For 1p Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For FIRSTENERGY CORP. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director Carol A. Cartwright Management For For 1.5 Elect Director William T. Cottle Management For For 1.6 Elect Director Robert B. Heisler, Jr. Management For Withhold 1.7 Elect Director Julia L. Johnson Management For For 1.8 Elect Director Ted J. Kleisner Management For Withhold 1.9 Elect Director Donald T. Misheff Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For Withhold 1.12 Elect Director Catherine A. Rein Management For Withhold 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Cease CEO Compensation Benchmarking Policy Shareholder Against Against 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against Against 9 Provide Right to Act by Written Consent Shareholder Against Against GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 07, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Thomas D. Hyde Management For For 1.6 Elect Director James A. Mitchell Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 1.10 Elect Director Robert H. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Lewis Hay, III Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Michael H. Thaman Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against NV ENERGY, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph B. Anderson, Jr. Management For For 1b Elect Director Glenn C. Christenson Management For For 1c Elect Director Susan F. Clark Management For For 1d Elect Director Stephen E. Frank Management For Against 1e Elect Director Brian J. Kennedy Management For For 1f Elect Director Maureen T. Mullarkey Management For For 1g Elect Director John F. O'Reilly Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Donald D. Snyder Management For For 1j Elect Director Michael W. Yackira Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For PG&E CORPORATION Meeting Date:MAY 06, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Andrews Management For For 1.2 Elect Director Lewis Chew Management For For 1.3 Elect Director C. Lee Cox Management For For 1.4 Elect Director Anthony F. Earley, Jr. Management For For 1.5 Elect Director Fred J. Fowler Management For For 1.6 Elect Director Maryellen C. Herringer Management For For 1.7 Elect Director Roger H. Kimmel Management For For 1.8 Elect Director Richard A. Meserve Management For For 1.9 Elect Director Forrest E. Miller Management For For 1.10 Elect Director Rosendo G. Parra Management For For 1.11 Elect Director Barbara L. Rambo Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Basha, Jr. Management For For 1.2 Elect Director Donald E. Brandt Management For For 1.3 Elect Director Susan Clark-Johnson Management For For 1.4 Elect Director Denis A. Cortese Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PPL CORPORATION Meeting Date:MAY 15, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Philip G. Cox Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Louise K. Goeser Management For For 1.6 Elect Director Stuart E. Graham Management For For 1.7 Elect Director Stuart Heydt Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Political Contributions Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 16, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For SEMPRA ENERGY Meeting Date:MAY 09, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director William D. Jones Management For For 1.4 Elect Director William G. Ouchi Management For For 1.5 Elect Director Debra L. Reed Management For For 1.6 Elect Director William C. Rusnack Management For For 1.7 Elect Director William P. Rutledge Management For For 1.8 Elect Director Lynn Schenk Management For For 1.9 Elect Director Jack T. Taylor Management For For 1.10 Elect Director Luis M. Tellez Management For For 1.11 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against SPECTRA ENERGY CORP Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William T. Esrey Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Austin A. Adams Management For For 1d Elect Director Joseph Alvarado Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Dennis R. Hendrix Management For For 1i Elect Director Michael McShane Management For For 1j Elect Director Michael G. Morris Management For For 1k Elect Director Michael E.J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against THE SOUTHERN COMPANY Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Electi Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director H. William Habermeyer, Jr. Management For For 1g Elect Director Veronica M. Hagen Management For For 1h Elect Director Warren A. Hood, Jr. Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director Dale E. Klein Management For For 1k Elect Director William G. Smith, Jr. Management For For 1l Elect Director Steven R. Specker Management For For 1m Elect Director E. Jenner Wood, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Alter Mandatory Retirement Policy for Directors Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Reduce Supermajority Vote Requirement Management For For UIL HOLDINGS CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:UIL Security ID:902748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thelma R. Albright Management For For 1.2 Elect Director Arnold L. Chase Management For Withhold 1.3 Elect Director Betsy Henley-Cohn Management For For 1.4 Elect Director Suedeen G. Kelly Management For For 1.5 Elect Director John L. Lahey Management For For 1.6 Elect Director Daniel J. Miglio Management For For 1.7 Elect Director William F. Murdy Management For For 1.8 Elect Director William B. Plummer Management For For 1.9 Elect Director Donald R. Shassian Management For For 1.10 Elect Director James P. Torgerson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against WESTAR ENERGY, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Hawley Management For For 1.2 Elect Director B. Anthony Isaac Management For For 1.3 Elect Director S. Carl Soderstrom, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WISCONSIN ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:WEC Security ID:976657106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director Patricia W. Chadwick Management For For 1.4 Elect Director Curt S. Culver Management For For 1.5 Elect Director Thomas J. Fischer Management For For 1.6 Elect Director Gale E. Klappa Management For For 1.7 Elect Director Henry W. Knueppel Management For For 1.8 Elect Director Ulice Payne, Jr. Management For For 1.9 Elect Director Mary Ellen Stanek Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XCEL ENERGY INC. Meeting Date:MAY 22, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Fredric W. Corrigan Management For For 1c Elect Director Richard K. Davis Management For For 1d Elect Director Benjamin G.S. Fowke, III Management For For 1e Elect Director Albert F. Moreno Management For For 1f Elect Director Richard T. O'Brien Management For For 1g Elect Director Christopher J. Policinski Management For For 1h Elect Director A. Patricia Sampson Management For For 1i Elect Director James J. Sheppard Management For For 1j Elect Director David A. Westerlund Management For For 1k Elect Director Kim Williams Management For For 1l Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Universal Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
